Citation Nr: 0703668	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-01 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for an undiagnosed illness characterized by arthralgia, 
joint pain, muscle pain, memory loss, depression, and 
headaches.

2.	Entitlement to a rating in excess of 10 percent for 
chronic eczema.

3.	Entitlement to a rating in excess of 20 percent for 
chronic low back pain, for period on or after September 
26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
August 1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In February 2005, the Board denied the veteran's claim for a 
rating in excess of 20 percent for a disability manifested by 
low back pain for the period prior to September 26, 2003.  At 
that time, the also Board remanded the veteran's claims for 
increased ratings for his service-connected chronic eczema 
and undiagnosed illness, and a rating in excess of 20 percent 
for his back disability, for the period on or after September 
26, 2003.

Furthermore, in the Introduction of its February 2005 
decision, the Board noted that in August 2002, the veteran 
raised a claim for an effective date earlier than May 7, 2001 
for the grant of service connection for an undiagnosed 
illness, and argued that June 1997 was the more appropriate 
date.  The Board referred the matter to the RO for 
appropriate action.  However, it does not appear that the RO 
has yet considered the claim.  As such, the matter of an 
effective date earlier than May 7, 2001 for the grant of 
service connection for an undiagnosed illness is again 
referred to the RO for appropriate development and 
adjudication.


FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected 
undiagnosed illness characterized by arthralgia, joint 
pain, muscle pain, memory loss, depression, and 
headaches is manifested by complaints of daily fatigue 
and weakness, is not debilitating to the point that the 
veteran was unable to work, and has not been manifested 
by chronic fatigue symptoms that are nearly constant and 
restrict routine daily activities by less than 25 
percent of the pre-illness level nor do his symptoms wax 
and wane, resulting in periods of incapacitation of at 
least two but less than four weeks total duration per 
year.

2.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected chronic eczema is manifested by 
constant exudation or itching, extensive lesions, or 
marked disfigurement; it involves primarily his scrotum, 
it essentially represents involvement of approximately 
less than 1 percent of the body, and it did not require 
systemic therapy for even 6 weeks or more in the past 
12-month period.  Some topical medication was utilized 
over the years.

3.	For the period on or after September 26, 2003, the 
objective and probative medical evidence of record 
reflects that the veteran's service-connected chronic 
low back pain is manifested primarily by back pain and 
some limitation of motion of the lumbar spine; the 
evidence preponderates against a finding that the 
service-connected lumbosacral strain is manifested by 
symptomatology of more than moderate severity or more 
than moderate functional impairment due to pain; nor is 
there evidence of ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.	The schedular criteria for an initial rating in excess 
of 10 percent for an undiagnosed illness characterized 
by arthralgia, joint pain, muscle pain, memory loss, 
depression, and headaches, are not met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.27, 4.88a, 4.88b, Diagnostic 
Code (DC) 8863-6354 (2006).

2.	The schedular criteria for a rating in excess of 10 
percent for chronic eczema are not met.  38 U.S.C.A. § 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.118, DC 7806 (2002), effective 
prior to August 30, 2002; 38 C.F.R. § 4.118, DC 7806 
(2006), effective August 30, 2002.

3.	The schedular criteria for a rating in excess of 20 
percent for chronic low back pain, for the period on or 
after September 26, 2003, are not met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.71a, DC 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006), aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  In the April 2006 
supplemental statement of the case (SSOC), the RO provided 
the veteran with notice consistent with the Court's holding 
in Dingess.  Thereafter, the veteran and his representative 
had the opportunity to reply, and did in fact submit 
correspondence regarding the issues on appeal.  There is no 
prejudice to the veteran by such late notification.  As set 
forth herein, no additional notice or development is 
indicated in the veteran's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a February 1999 letter, the RO advised the veteran to 
submit evidence showing treatment for his service-connected 
low back disability.  In October 2002 and March 2005 letters, 
the RO informed the appellant of its duty to assist him in 
substantiating him claims under the VCAA and the effect of 
this duty upon his claims.  Further, in the April 2002 rating 
action that granted service connection for an undiagnosed 
illness, appellant was instructed what the bases for the 
assigned ratings was, and why a higher rating was not for 
assignment.  Thus he was put on notice of the information 
needed for a higher rating.  In addition, the appellant was 
advised, by virtue of a detailed December 2002 statement of 
the case (SOC) of the pertinent law, and what the evidence 
must show in order to substantiate his claims.  We therefore 
conclude that appropriate notice has been given in this case.  
The Board notes, in addition, that the SOC issued by the RO 
clarified what evidence would be required to establish 
increased ratings.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions. 

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the April 2002 rating decision as an instrument of 
notice in this case is cured by the subsequent de novo review 
by the December 2002 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure by the RO in the timing or the language of VCAA 
notice constituted harmless error.  

The Board recognizes the concern raised by the veteran (in 
his May 2006 written statement) regarding the adequacy of his 
most recent VA examinations in February 2006.  The Board 
would note that an ideal medical evaluation provides a 
history of the veteran's injuries, a recitation of the 
complaints, and objective clinical findings sufficient to 
evaluate veteran according to the approved schedular of 
criteria for rating a disability.  In this regard, the Board 
finds that the February 2006 VA examinations afforded the 
veteran contains these elements and reference to range of 
motion studies for his back disability and physical findings 
for his skin and undiagnosed illness disabilities and are 
adequate for consideration in this appeal.  The Board is 
satisfied that all necessary development has been completed.  
Thus, the Board may proceed without prejudice to the 
appellant

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a May 1993 rating decision, the RO granted service 
connection and 10 percent disability evaluations for chronic 
eczema with tinea cruris and low back pain.  

VA medical records, dated from 2000 to 2005, are associated 
with the claims file.  In September 2000, the veteran was 
seen in the VA outpatient Persian Gulf War Clinic for 
complaints of fatigue, lack of energy, muscle weakness, and 
memory loss.  He reported joint pain in his knees and finger, 
lack of concentration, mood swings, anxiety, depression, and 
blurred vision.  On examination, there were no neurological 
deficits and his musculoskeletal examination was negative.  
In January 2001, the veteran was evaluated again for his 
complaints of joint pain, memory loss, headaches, fatigue, 
and lack of concentration.  On examination, it was noted that 
range of motion was reduced due to pain without deformities.  
It was noted that his undiagnosed illness symptoms persisted.

In May 2001, the RO received the veteran's current claim for 
increased ratings for his service-connected skin and low back 
disabilities.

In July 2001, the veteran underwent VA orthopedic and 
neurological examinations.  According to the amended 
orthopedic examination report, he complained of generalized 
aches and pains with chief complaints of arthralgia and 
muscle aches all over his body.  The veteran reported muscle 
weakness and generalized fatigue with a lack of energy.  He 
had difficulty remembering things and was unable to keep his 
job during the last few years.  He was unemployed since April 
2001.  He complained of lack of concentration and a history 
of pains in his knees and fingers.  He had right leg 
weakness, headaches with stress, and sleep difficulty.  On 
examination, it was noted that the veteran ambulated slowly.  
There was no evidence of synovitis of the upper extremities.  
There was tenderness of the left finger joint and right knee 
pain, with limited motion.  There was no muscle atrophy in 
the lower extremities and no sensory loss.  Pertinent 
diagnoses included Reiter's syndrome, history of migraine 
headaches, arthralgia, myalgia, history of aches and pains 
with muscle and joint pain, loss of memory, and chronic 
fatigue since the Perisan Gulf consistent with undiagnosed 
illness. 

According to the VA neurological examination report, the 
veteran was awake, alert and oriented.  He was obviously 
depressed and spoke in a hypo phonic tone.  Cranial nerves 
demonstrated full visual fields.  Motor examination 
demonstrated a decreased left grip.  There was pain in his 
left fourth finger.  His other muscle examination was 
essentially normal (5 out of 5).  The veteran had normal tone 
and bulk and deep tendon reflexes were essentially normal  
(2+) and symmetric.  Plantar reflexes were flexor; sensory 
examination was intact.  Gait and stance were normal.  The 
clinical impression was that the veteran had an undiagnosed 
illness that consisted of joint pain, muscle aches, memory 
loss, depression, and rash.

X-rays of the veteran's lumbosacral spine taken in July 2001 
showed no acute fracture or dislocation, minimal spurring in 
the anterior margins, and mild disc space narrowing at L5 and 
S1. 

Results of an electromyography (EMG) study performed by VA in 
October 2001 included an impression of very mild right ulnar 
nerve entrapment at the elbow with no electrophysiological 
evidence of generalized peripheral polyneuropathy or primary 
muscle disease.

In May 2002, the veteran underwent VA dermatology 
examination.  According to the examination report, he had a 
genital itch in service that was treated with topical 
medication.  Recently, he had an itching vesicular rash on 
his fingers in warm weather.  He currently used a topical 
cream for his itching.  On examination, there was demarcated 
redness on both sides of the inner gluteal cleft, more on the 
left, with three patches of redness on the left second and 
third fingers.  The diagnoses were pruritic dermatitis of 
unknown cause with involvement of two fingers and the inner 
gluteal cleft that could conceivably be a psoriasiform 
dermatitis, history of dermatitis in the groins, not present 
at the time of examination, and a history of Reiter's 
disease, but with no positive connection to his skin rash.

According to October 2002 VA medical records, the veteran 
complained of bilateral knee and back pain.  On examination, 
there was no effusion, swelling, crepitus, erythemia, warmth, 
or deformity, with full range of motion and no pain, except 
with full extension of the right knee.  There was a positive 
straight leg raise and bilateral sciatic notches were 
moderately tender to palpation.  Diagnoses were lumbago and 
probable osteoarthritis of the knee with no acute process by 
examination.

July and September 2003 VA medical records indicate that 
results of magnetic resonance images (MRIs) of the veteran's 
left and right knees were normal.

In July 2003, the veteran was seen in the VA outpatient 
rheumatology clinic for complaints of swelling in his left 
4th proximal interphalangeal (PIP) joint for several years, 
and bilateral knee pain with no swelling.  On examination, 
there was slightly decreased range of motion of the left 4th 
PIP joint and the assessment was chronic inflammatory mono-
arthritis of the left 4th PIP joint in close temporal 
relation to a chlamydial infection.  The diagnoses included 
reactive arthritis secondary to prior Chlamydia infection; 
other possible diagnoses included anklyosing spondylitis and 
atypical presentation of rheumatoid arthritis.  

VA outpatient records dated in September 2003 document that 
the veteran was seen in the rheumatology clinic and that x-
rays of his sacroiliac joints showed no sclerosis or joint 
space narrowing.  He was noted to have reactive arthritis, 
and complained of knee pain and pain in his left 4th PIP 
joint, that was resolved.

According to October and November 2003 VA medical records, 
the veteran was seen in the outpatient dermatology clinic for 
complaints of persistent itching over his scrotum for 16 
years for which he used topical medication that was not 
effective in the last three or four months.  He reported 
occasional bleeding with scale and anal itching.  On 
examination of his left scrotum was a 2 centimeter (cm.) ill-
defined lichenifined plaque with some excoriation.  His groin 
had a mild erythematous patch in the groove with mild scale.  
No lesions were seen on his hands and feet.  The peri-anal 
area had mild erythematous patch with mild scale.  The 
assessment was lichen simplex chronicus (LSC) on the scrotum 
with pruritus ani for which topical cream was recommended.  
When seen in November 2003, the veteran's scrotum and peri-
anal areas had mild erythema with no scale. 

Also in November 2003, the veteran was seen in the VA 
outpatient rheumatology clinic and complained of minimal 
swelling of his left 4th PIP joint with knee stiffness and 
left shoulder pain.  On examination, there was tenderness of 
the left biceps with a small bulge sign, good range of knee 
motion, and minimal swelling of the left 4th PIP joint.  
Mildly active reactive arthritis was noted.

According to August 2004 VA medical records, the veteran 
complained of short term memory problems, low back and joint 
pain, and scrotal eczema that caused occasional bleeding.  On 
examination, there was no evidence of rash, full range of 
motion of the knees and shoulders, and mild lumbar tenderness 
with mild paralumbar spasms.  The veteran was alert and 
oriented with intact memory.  The assessment was arthralgias, 
memory problem, and eczema for which topical medication was 
prescribed for several weeks.

In October 2004, the veteran was seen in the VA outpatient 
clinic with complaints of a post coital headache.  Results of 
an intracranial angiogram performed in October 2004 were 
unremarkable and a MRI of the brain reported non specific 
white matter disease and a posterior "CSF" process within 
the posterior fossa thought to represent a cisterna magna or 
aracnoid cyst.  In November 2004, a VA radiologist re-
reviewed the veteran's MRI of the brain and determined that 
the results were normal.

A November 2004 VA medical record indicates that a VA 
neurologist opined that the veteran had medication overuse 
headaches, tension headaches, or headaches associated with 
mega cisterna magna.  The physician thought the veteran's 
headaches were most suggestive of tension headaches and 
medication withdrawal. 

In January 2005, the veteran was seen in the VA outpatient 
neurology clinic for evaluation of his headaches.  It was 
noted that he was last seen in November 2004, stopped all 
medications, and his headaches improved.  Now he had 1 or 2 a 
week with varied pain locations.  He said the headaches 
lasted 9 hours with occasional nausea and photophobia.  The 
neurologist said the character and duration of the veteran's 
headaches were suggestive of tension headaches.

When seen in the VA outpatient neurology clinic in May 2005, 
the veteran said he had no headaches for several weeks and 
now complained of memory problems.  Results of a mini mental 
status examination (MMSE) were 30/30.  It was noted that he 
worked as a waiter and read books nightly.  The assessment 
was headaches improved with discontinuance of pain 
medication, cognitive problems, and back pain controlled.

In June 2005, the VA medical records indicate that the 
veteran complained of depression after he broke up with his 
girlfriend.  The assessment was adjustment reaction with 
depressed mood for which medication was prescribed.

In February 2006, the veteran underwent four VA examinations 
in conjunction with his increased rating claims.  The 
examination reports reflect the examiners' review of his 
medical records.  

According to the chronic fatigue syndrome examination report, 
the veteran complained of intermittent joint pain in his 
knees, ankles and left shoulder, and denied hip, elbow or 
wrist pain.  His knee pain was constant since 1997.  He 
denied having low grade fevers or mononucleosis with no 
swollen lymph glands in his neck or elsewhere on his body.  
He complained of constant muscle aches and weakness.  He 
slept approximately six to seven hours night without 
awakening in the middle of the night but, when he did awake, 
felt fatigued.  His only exercise was walking about 40 
minutes daily after which he felt refreshed.  He worked as a 
bartender and had a lot of physical activity bartending; his 
libido was decreased because he did not have a girlfriend.  
He complained of headaches about once a week and pain in the 
back of his head.  He did not have migratory joint pains and 
did not have any neuropsychiatric symptoms other than 
depression and anxiety with post-traumatic stress disorder.  
His appetitie was good and his weight was stable.  He slept 
well.

On examination, the veteran did not appear in acute distress.  
There was no palpable lymphadenopathy.  His lungs were clear 
and his heart rate regular.  The examiner noted positive 
bowel sounds, and no clubbing, cyanosis, or edema in the 
extremities.  There was no synovitis in the hands, elbows, 
knees, or ankles.  The veteran had mild tenderness on 
palpation of the left shoulder and bilateral knees.  The 
diagnosis was chronic fatigue symptoms that were manifested 
by multiple joint pains but no muscle pains.  The VA examiner 
stated that the veteran's disability was not debilitating to 
the point that the veteran was unable to work, and noted that 
the veteran had weakness and fatigue daily. 

Also in February 2006, the veteran underwent VA neurological 
examination.  According to the examination report, the 
veteran complained of bioccipital headaches with neck pain 
that, in the last year, occurred once a week.  The headaches 
lasted approximately one hour and were not associated with 
nausea, vomiting, photophobia, or visual changes.  He did not 
take medication for the headaches.  They interfered with his 
occupation but not with his activities of daily life.  He had 
at least five episodes where he called in (sick?), stayed 
home, and did not go to work because of the headache.  The 
headaches have not interfered with the performance of his 
activities of daily life and he was able to provide self-care 
and self nourishment during these episodes.  The VA examiner 
noted that the veteran did not take any medication for the 
headaches that were "short-lived".

Further, the veteran complained of short term memory loss 
during the last year.  He was unable to recall events that 
occurred more than a day earlier and could not recall what he 
ate three days ago.  He needed written reminders of 
appointments.  He said this did not really interfere with his 
functional status regarding his activities of daily living 
but, as a bartender, it interfered with his occupation 
because he had to remember drink orders that he tended to 
forget.  He denied any problems with concentration.  His mood 
was otherwise normal and he was able to calculate well.  He 
had no problem reading the newspaper and dressing himself.

Additionally, the veteran complained of constant back pain 
that increased with sitting down.  He had flare ups at least 
three times a week that did not prevent him from going to 
work.  He did not take any medication for it but 
approximately twice a month went to a massage parlor for a 
massage to the lower back that relieved him tremendously.  
The veteran had radiating pain down the  lower left 
extremity.  He denied weakness, numbness, or other 
neurological sequelae.  The pain did not interfere with his 
activities of daily life or his occupation.

On examination, the veteran was alert, oriented, and 
attentive.  He had good insight and judgment with appropriate 
abstract thought.  His immediate object recall was 3 of 3 
and, in three and five minutes it was 1 of 3.  He had no 
acalculia.  He was able to do serial sevens and spell world 
backwards and forwards.  His speech was normal and repetition 
was intact.  Pupils were equal and reactive to light.  The 
facies and facial sensation were symmetric.  Motor 
examination demonstrated normal bulk and tone of all 
musculature of all four limbs with no fasiculations.  There 
was essentially normal (5/5) muscle strength of all the 
musculature.  Sensory examination was normal and symmetric.  
Gait was normal and Romberg test was negative.  The examiner 
noted that a report of a MRI of the brain demonstrated 
nonspecific white matter changes and a posterior fossa 
arachnoid cyst in an unspecified location.   
 
The clinical impression was that the veteran had tension type 
headaches that occurred once a week and were not uncommon.  
The examiner noted that it was less likely than not that 
these headaches were related to any activities during 
service.  The veteran also had an incidental finding of an 
arachnoid cyst on MRI that was considered less likely than 
not contributing the headaches.  The VA examiner said it was 
reasonable to say that it was more likely that the veteran's 
headaches as likely as not interfered with his functionality 
in terms of his occupation.  Further, the veteran had short 
term memory loss that was not an issue that could be related 
to a dementing condition.  In the VA examiner's opinion, the 
veteran's short term memory loss had resolved from any 
activities endured during service and it was as likely as not 
that it interfered at a functional level regarding his 
occupation.  The VA examiner said the veteran had "mild" 
back pain that was as likely as not related to the strenuous 
activities in service but did not interfere with his 
performance of his activities of daily living or occupation.

The February 2006 VA orthopedic examination report reflects 
the veteran's current complaints of daily dull nonradicular 
back pain that he rated as a 6 on a scale of 1 to 10 that 
occurred while he sat or stood.  Past treatment included 
physical therapy in the 1990s.  He also used ice and heat as 
needed.  He had not had steroid injections or surgery and 
took no medications.  He had no constitutional complaints of 
significance and did not use a cane or back brace.  The 
veteran worked as a bartender and had not missed work in the 
past 12 months.  He had no flare ups that could be considered 
incapacitating episodes requiring medical attention in the 
past 12 months.  

On examination, the veteran had normal gait and posture.  His 
back was nontender and there was no muscle spasm.  Range of 
motion was flexion to 90 degrees that decreased to 80 degrees 
with repetition.  Extension was to 30 degrees that was 
normal.  Left and right lateral flexion, and left and right 
lateral rotation, was to 30 degrees that was normal.  There 
was no pain, weakness, instability, fatigue, or decrease of 
range of motion with repetition, other that previously noted.  
Motor examination was essentially normal (5/5).  Reflexes 
were normal (2+) and symmetrical.  Straight leg raise testing 
was negative.  The VA examiner said that there were no 
nonorganic physical findings and results of nerve conduction 
studies performed in 2001 were normal in the lower 
extremities.  Lumbar x-rays were pending and the examiner 
indicated that the report could be modified if needed when 
complete.  The diagnosis was chronic lumbar strain, mild to 
moderate.  

The veteran also underwent VA dermatology examination in 
February 2006.  According to the examination report, he 
complained of constant and non-progressively worsening eczema 
that typically involved his scrotum and hands, and admitted 
to daily itching.  He also admitted to having memory loss so 
he was unable to provide any further detailed medical 
history.  He said ice seemed to help his condition and he 
used topical medication as needed but was unable to say how 
often he had flaring.  He denied any side effects of his 
treatment.  On examination, his scrotum revealed a mild 
erythema.  There was no scaling or dermatitis.  It involved 
less than 1 percent of the scrotum and body.  The hand did 
not reveal any evidence of dermatitis.  There was no evidence 
of exudation, exfoliation, ulceration, or crusting.  There 
was no disfigurement noted and no systemic or nervous 
manifestations or any scarring noted on exam and the veteran 
was unaware of any scarring.  The diagnosis was as likely as 
not mild eczematous dermatitis affecting less than 1 percent 
of the body and only requirement topical treatment over the 
past 12 months.

In written statements in support of his claims, the veteran 
said, in May 2001, that he was fearful of his health and the 
impact of taking prescribed medication.  He said he gained 
weight because of a lack of exercise and depression.  In his 
August 2002 notice of disagreement, he said he was only able 
to work for 6 months during 2001, and 4 months in 2002 and 
reported having knee and back pain.  In his May 2006 
statement the veteran said he had scrotal area scarring.

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  The veteran's entire 
history is reviewed when making a disability rating.  38 
C.F.R. § 4.1.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation,  
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2006); see Esteban v. Brown, 6 Vet. App. 259 
(1994). The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

A.	An Initial Rating in Excess of 10 Percent for an 
Undiagnosed Illness Characterized by Arthralgia, Joint 
Pain, Muscle Pain, Memory Loss, Depression, and 
Headaches.

The Board notes that the April 2002 rating decision granted 
service connection and the currently assigned 10 percent 
disability evaluation.  In August 2002, the RO received the 
veteran's notice of disagreement with the disability 
evaluation awarded for his service-connected undiagnosed 
illness disability.  The Court has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Court noted that the 
rule from Francisco v. Brown, supra, as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability. Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's service-connected undiagnosed illness 
disability is currently evaluated as 10 percent disabling 
under DC 8863-6354.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27.  Here, the veteran's service-
connected undiagnosed illness is rated as analogous to 
chronic fatigue syndrome. 

Under DC 6354, chronic fatigue syndrome symptoms (CFS) that 
wax and wane but result in periods incapacitation of at least 
one but less than two weeks total duration per year, or; 
symptoms controlled by continuous medication warrants a 10 
percent evaluation.  38 C.F.R. § 4.88b, DC 6354.  A 20 
percent evaluation is warranted where there are CFS symptoms 
which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  Id.  A 40 percent disability rating is 
warranted where there are CFS symptoms manifested by 
debilitating fatigue, cognitive impairments, or other 
impairments such as inability to concentrate, forgetfulness, 
confusion or a combination of other signs and symptoms, which 
are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least four 
but less than six weeks total per year.  Id.  For the purpose 
of evaluating this disability, the condition will be 
considered incapacitating only while it requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.88b, DC 6354, Note.

After a full review of the record, including the veteran's 
written statements in support of his claim, the Board 
concludes that the preponderance of the evidence is against a 
finding that an initial rating in excess of 10 percent is 
warranted for the service-connected undiagnosed illness.

In order to be entitled to a higher initial rating to 20 
percent, the evidence must show that there are CFS symptoms 
which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.

Here the objective medical evidence, including the findings 
of the July 2001 and February 2006 VA examinations do not 
reflect evidence that the veteran's symptoms rise to the 
level to warrant a 20 percent disability evaluation.  
Although depression was noted in July 2001, the veteran was 
oriented with intact sensory examination findings.  The 
evidence further documents that the February 2006 VA examiner 
thoroughly addressed the extent of the veteran's fatigue.  He 
reported that the veteran's disability was not debilitating 
to the point that the veteran was unable to work and said the 
veteran experienced daily weakness and fatigue.  In rendering 
his opinion, the examiner diagnosed multiple joint pains but 
no muscle pains.

The severity of the veteran's fatigue as he describes it to 
treating physicians and VA adjudicators is consistent with 
the opinion of the February 2006 VA examiner.  The veteran 
has not been told by a physician to limit his activities.  In 
fact, he told the recent VA examiner that he felt 
"refreshed" after walking for 40 minutes.  While the 
veteran has argued he has memory loss, in February 2006, the 
VA examiner reported that any memory loss from service had 
resolved and results of the May 2005 MMSE were 30/30.  That 
VA medical record notes that he worked as a waiter and read 
books nightly.  The evidence does not show any cognitive 
impairment from his fatigue.

While the veteran has reported joint pain in his knees, 
reactive arthritis secondary to prior Chlamydia infection was 
diagnosed (in July 2003), and pain and swelling in his left 
4th PIP joint was thought due to inflammatory mono-arthritis 
(also noted in July 2003) associated with a chlamydial 
infection.  The February 2006 VA examiner specifically noted 
that the veteran's CFS symptoms were not manifested by muscle 
pains.  

Additionally, although the VA examiner noted the veteran's 
depression in July 2001, in June 2005, the veteran complained 
of depression that occurred after he broke up with his 
girlfriend.  Adjustment reaction with depressed mood was 
diagnosed.

The above evidence shows a level of debilitating fatigue that 
more nearly approximates the criteria for the presently 
assigned 10 percent rating, rather than the criteria for a 20 
percent rating.  Specifically, the evidence shows that the 
veteran's daily activities are not limited to a percentage 
level necessary for the 20 percent rating and, while he 
experiences daily fatigue and weakness, his disability was 
not debilitating to the point that he was unable to work, and 
this fails to even remotely approximate incapacitation from 
two to four weeks as required for the next higher rating of 
20 percent.  Moreover, these episodes have not required 
medical attention.

In sum, while the veteran has complained of a lack of energy 
and fatigue that progressed over the years, he also reported 
that it did not cause any limitation of his daily activities, 
that he worked most recently as a bartender, and that he had 
not required any further hospitalization or treatment.  
Furthermore, nothing in the record indicates that his fatigue 
restricted his routine daily activities or resulted in any 
period of incapacitation.  Therefore, the preponderance of 
the objective medical evidence of record demonstrates that 
the veteran does not meet the criteria for an increased 
rating for undiagnosed illness rated by analogy to a chronic 
fatigue syndrome under Diagnostic Code 6354.  38 C.F.R. § 
4.88b.  Moreover, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt. 
38 U.S.C.A. § 5107(b).

The Board has considered the statements of record from the 
veteran, but neither the Board nor laypersons can render 
opinions requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing an 
opinion.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this 
case, the February 2006 VA examiner described a level of 
fatigue consistent with the criteria for no more than the 
currently assigned 10 percent rating.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected back 
disability, as the Court indicated can be done in this type 
of case. Based upon the record, we find that at no time since 
the veteran filed his original claim for service connection 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.

B.	A Rating In Excess of 10 Percent for Chronic Eczema

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2006).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003; VAOPGCPREC 3-2000; 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).

In a March 2005 letter, the RO advised the veteran of the new 
regulations.  In the April 2006 SSOC, the RO considered the 
veteran's claim under the new regulations.  The veteran was 
afforded an opportunity to comment on the RO's action, and 
did not choose to do so.  Accordingly, there is no prejudice 
to the veteran under Bernard v. Brown, supra.

Under the old regulations, effective prior to August 30, 
2002, eczema was evaluated as 10 percent disabling when 
manifested by exfoliation, exudation, or itching, if on an 
exposed surface or extensive area; as 30 percent disabling 
when manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement; and as 50 percent disabling 
when manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when the 
disorder was exceptionally repugnant.  38 C.F.R. § 4.118, DC 
7806 (2002), effective prior to August 30, 2002.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Under the current regulations, effective August 30, 2002, DC 
7806 was amended. Under the revised criteria, dermatitis or 
eczema is rated as disfigurement on the head, face or neck or 
scars, depending upon the predominant disability.  A 10 
percent rating is assigned for dermatitis or eczema covering 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806, effective 
August 30, 2002.  A 30 percent rating is assigned for 
dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Id.

The evidence in the claims file does not indicate, nor does 
the veteran assert, that he has disfigurement of the head, 
face, or neck.  Although, in May 2006, he argued that he had 
scarring of the scrotal tissue, in February 2006, the VA 
examiner specifically noted the absence of any scarring and 
that the veteran was unaware of any scarring.  Thus, there is 
no objective medical evidence to support the veteran's 
assertion of scarring on his scrotum.  Therefore, the RO has 
appropriately considered the veteran's service-connected skin 
disability under Diagnostic Code 7806 for ratings of 
dermatitis.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that concerned the 
evaluation of a service-connected disorder that fluctuated in 
its degree of disability, that is, a skin disorder that had 
"active and inactive stages" or was subject to remission and 
recurrence.  See Ardison v. Brown, 6 Vet. App. at 408; see 
also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) 
(holding that "it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed.").  Thus, the frequency, 
duration, and outbreaks of skin disease exacerbations must be 
addressed and the skin disorder should be considered, 
whenever possible, at a time when it is most disabling.  See 
Bowers; Ardison.

Considering the old rating criteria, effective prior to 
August 30, 2002, the Board notes that the medical evidence 
does not show that the service-connected eczema was 
manifested by exudation or itching constantly, extensive 
lesions, or marked disfigurement.  When examined by VA in May 
2002, the veteran complained of a genital rash and a rash on 
his fingers.  At that time, the VA examiner reported 
demarcated redness on both sides of the inner gluteal clefts, 
more on the left and three patches of redness on the 2nd and 
3rd fingers.  VA outpatient records, dated in October and 
November 2003, reflect the veteran's complaints of scrotal 
itching and occasional bleeding.  Examination revealed a 2 
cm. ill-defined lichenifined plaque with some excoriation, 
mild erythematous patches in the groove of his groin and in 
the peri-anal area with mild scale, and no lesions on his 
hands and feet.  The assessment was LSC on the scrotum with 
pruritus ani, for which topical cream was recommended.  
However, when seen in November 2003, only mild erythema with 
no scale in the scrotal and peri-anal areas was noted and, in 
August 2004, a VA outpatient record reflects complaints of 
scrotal eczema but no evidence of rash on examination. 

When examined by VA in February 2006, only mild erythema on 
the scrotum was noted, with no scaling or dermatitis.  There 
was no evidence of dermatitis on the veteran's hands, and no 
evidence of exudation, exfoliation, ulceration, or crusting, 
and no disfigurement or systemic or nervous manifestations.  
None of the objective and probative medical evidence of 
record reflects ulceration, extensive lesions, or systematic 
or nervous manifestations and or that the disability was 
exceptionally repugnant.  Therefore, a rating in excess of 10 
percent under the "old" DC 7806 criteria is not warranted for 
the period in question.

Nor is a rating in excess of 10 percent warranted under the 
current regulations.  When examined by VA in February 2006, 
the examiner specifically reported that the veteran's mild 
erythema of the scrotum involved less than 1 percent of the 
scrotum and body and required only topical treatment over the 
past 12 months, with no disfigurement or scarring noted on 
exam and no nervous or systemic manifestations.

Therefore, the preponderance of the objective medical 
evidence of record demonstrates that the veteran does not 
meet the criteria for a rating in excess of 10 percent for 
his service-connected chronic eczema, under either the old or 
the current rating criteria.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

C.	A Rating in Excess of 20 Percent for Chronic Low Back 
Pain, For the Period on or After September 26, 2003.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2006).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2006).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005), effective September 23, 2002. See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, DCs 5235 to 5243 (2006)).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The latter amendment and subsequent 
correction were made effective from September 26, 2003.

As noted above, in its February 2005 decision, the Board 
considered the veteran's claim under the rating criteria 
effective prior to September 26, 2003.  In its March 2005 
letter, the RO provided the veteran with the new regulations 
and, in the April 2006 SSOC, the RO considered the claim 
under the new regulations.  Now the Board must consider 
whether a rating in excess of 20 percent is warranted for the 
service-connected low back disability for the period since 
September 26, 2003. 

Under the current rating criteria, that became effective on 
September 26, 2003, a general rating formula was instituted 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 
32,450) (June 10, 2004) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5343 (2006)). Under the revised criteria, lumbosacral 
or cervical strain is evaluated under DC 5237.

Under the current regulations, a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  Id.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  These evaluations are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
Id.  (This clearly implies that the factors for consideration 
under the holding in DeLuca v. Brown, supra, are now 
contemplated in the rating assigned under the general rating 
formula.)

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code. 
Id., Note (1).  However, there is no showing that the veteran 
objectively manifested neurologic symptoms as a consequence 
of his service-connected low back disorder.  Nor is there 
medical evidence of record to reflect that he had forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine to 
warrant a 40 percent evaluation under the regulations 
currently in effect.  Ankylosis, whether favorable or 
unfavorable, involves fixation of the spine.  Id. at 51,457, 
Note (5).  Ankylosis has been defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992); 
Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994).

Under the new regulations, effective September 26, 2003, DC 
5289 provides that a 40 percent rating will be assigned for 
ankylosis of the lumbar spine at a favorable angle, and a 50 
percent rating assigned for ankylosis at an unfavorable 
angle.  38 C.F.R. § 4.71a, DC 5289 (2006).

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  However, the total medical evidence of record is 
entirely negative for any reference to a current diagnosis of 
intervertebral disc syndrome.  In fact, the February 2006 VA 
examination report expressly indicates that the veteran 
denied experiencing any incapacitating episodes associated 
with his service-connected low back disability.  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.  See DeLuca v. Brown, supra

Upon review of the probative medical evidence of record, the 
Board has determined that a rating in excess of the currently 
assigned 20 percent evaluation is not warranted for the 
period on or after September 26, 2003.

Here the probative medical evidence reflects that the 
veteran's gait and posture were normal.  Flexion of the 
lumbar spine was to 90 degrees (at the February 2006 VA 
examination) and to 80 degrees with repetition, and combined 
limitation of motion was to 230 degrees, with consideration 
of pain as a mitigating factor (at the February 2006 VA 
examination).  See DeLuca v. Brown, 8 Vet. App. at 204-7).  

Also, no scoliosis, reversed lordosis, or abnormal kyphosis 
has ever been reported. Thus, not only would the veteran not 
be entitled to a 40 percent or higher rating under the new 
criteria (because ankylosis, or forward flexion limited to 30 
degrees or less is never shown to have been manifested), he 
would not even be entitled to the 20 percent rating he now 
carries.  Thus, rating the veteran's chronic low back pain 
under new DC 5237 and the new "General Rating Formula for 
Diseases and Injuries of the Spine" is clearly less favorable 
than rating his disability under the old regulations at 38 
C.F.R. § 4.71a (2002).  VAOGCPREC 3- 2000.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
chronic low back pain are contemplated in the currently 
assigned 20 percent rating.  There is no indication that 
pain, due to disability of the lumbar spine, causes 
functional loss greater than that contemplated by the 20 
percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown.

While the veteran complained of radiating pain in his left 
lower extremity during the February 2006 VA neurological 
examination, sensory examination findings were normal.  
Furthermore, the examiner noted that results of the 2001 EMG 
study were normal.  That examiner reported only mild back 
pain.

The Board concludes that the objective medical evidence of 
record preponderates against a finding that the veteran's 
service-connected low back disability warrants a rating in 
excess of 20 percent.  The Board does not find that the 
evidence is so evenly balanced that there should be doubt as 
to any material issue regarding the matter of a rating in 
excess of 20 percent for the service-connected low back pain. 
The preponderance of the evidence is clearly against the 
claim.  38 U.S.C.A. 
§ 5107.

D.  All Three Disabilities

The Board finds that the evidence does not present such an 
exceptional or usual disability picture "as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  Although the 
veteran argued in his August 2002 written statement that he 
was unable to work (apparently due to his service-connected 
disabilities), there has been no showing in the record on 
appeal that the appellant's service-connected skin, low back, 
and undiagnosed illness disabilities have caused marked 
interference with employment (e.g., employers' statements, 
sick leave records, wage statements) or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial rating in excess of 10 percent for an undiagnosed 
illness characterized by arthralgia, joint pain, muscle pain, 
memory loss, depression, and headaches, is denied.

A rating in excess of 10 percent for chronic eczema is 
denied.

A rating in excess of 20 percent for chronic low back pain, 
for the period on or after September 26, 2003, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


